Citation Nr: 0127035	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  97-08 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the 10 percent disability evaluation assigned, 
effective July 17, 1996, and the 30 percent disability 
evaluation assigned, effective May 31, 2000, for secondary 
service-connection for depressive disorder are appropriate.

2.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARINGS ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant (the veteran) served on active duty from 
September 1971 to October 1972.

This appeal arises from a September 1996, Department of 
Veterans Affairs Regional Office (VARO or RO), Des Moines, 
Iowa rating decision, which denied the appellant entitlement 
to an increased rating for his service-connected anxiety 
disorder, evaluated as 0 percent disabling.  This appeal also 
arises from a September 1997 rating decision, which 
subsequently granted the appellant's claim for entitlement to 
an increased rating for service-connected anxiety disorder 
from 0 to 10 percent disabling, effective July 17, 1996; 
granted entitlement to secondary service connection for 
depressive disorder based upon aggravation as the result of 
his service-connected anxiety disorder, evaluated as 10 
percent disabling, effective July 17, 1996; and denied 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  VARO later, in a June 
2000 rating decision, granted the appellant entitlement to an 
increased rating for his service-connected depressive 
disorder from 10 to 30 percent disabling, effective May 31, 
2000.

In September 2001, the veteran and his wife appeared before 
the undersigned Member of the Board via a video conference 
hearing, and gave testimony in support of this claim.  


REMAND

Regarding the appellant's claim for a higher disability 
rating for his service-connected depressive disorder, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  However, this claim is based on 
the assignment of an initial rating for disability following 
an initial award of service connection for that disability.  
In Fenderson v. West, 12 Vet.App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) held that the rule articulated 
in Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves VARO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in characterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to this service-connected 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Upon review, the appellant's medical record appears 
incomplete.  Specifically, in his January 1997 notice of 
disagreement, and February 1997 statement in support of 
claim, the appellant referred to VA treatment records dated 
from "1972 til present", and treatment records from 1993 
for a visit to the VA hospital.  The February 1997 statement 
of the case indicated that these records were requested and 
were to be forwarded to the VA examiner for review.  The 
March 1997 VA examination report indicates that the 
appellant's "medical records covering his treatment since 
1972 were available for review, as well as his C-file."  
However, these records are not currently associated with the 
claims folder.

Further, at his September 2001 hearing on appeal before the 
undersigned, the appellant reported that he had received 
treatment for his disabilities since his most recent March 
2000 VA examination.  These records, however, have not been 
obtained. 

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), evidence that was not 
in the claims file but which was within VA's control, and 
that predates a Board decision and could reasonably have been 
expected to be part of the record, is constructively deemed 
to have been before the Board at the time of its decision.  
Bell holds that where documents proffered by the appellant 
are within VA's control and could reasonably be expected to 
be a part of the record before the Secretary and the Board, 
"such documents should be a part of the record, and that if 
they are determinative of the claim, then a remand is 
required."  Sims v. West, 11 Vet. App. 237, 239 (1998).  (VA 
records may be especially important in deciding an earlier 
effective date claim for an increased rating because the VA 
records themselves may constitute a claim for an increased 
rating, effective as of the date of the record.  See 
38 C.F.R. § 3.157 (2001).)  

The increased disability rating claims are inextricably 
intertwined with the appellant's claim for a total disability 
rating.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
He does not meet the percentage prerequisite provided in 38 
C.F.R. 4.16(a) for consideration of entitlement to TDIU.  He 
has more than one service- connected disability, but his 
combined rating is less than 70 percent.  Nonetheless, he may 
be entitled to TDIU based on extraschedular considerations 
under 38 C.F.R. 4.16(b).  The question to be addressed is 
whether there are unusual circumstances, peculiar to this 
veteran, that prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disability.

38 C.F.R. § 4.16(b) provides that it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  See 38 C.F.R. § 4.16(b); 38 
C.F.R. § 3.321(b)(1).

The central inquiry in the resolution of the total rating 
issue involves the determination of whether the appellant's 
service-connected disabilities, alone, are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Non-service connected 
disabilities are not relevant to this determination.  See 
Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

In an October 1998 statement, the veteran reported that he 
was working at a recycling center and was averaging 28 to 40 
hours a week.  He stated that he had a heart attack in April 
1998 and that in "June" he had throat surgery.  He did not 
give specific information regarding this medical treatment.  
The record reveals that when the veteran was examined by VA 
in August 1999, it was indicated that he was working full 
time, and not indicating that psychological problems would 
keep him from continuing to work, but that the veteran did 
believe that he was underemployed.  When the veteran was 
examined by VA in March 2000, it was stated that the veteran 
worked full time at a recycling center, and the veteran 
reported that he averaged two to four days per week on the 
job.  The veteran attributed his absences to depression.  An 
opinion concerning the veteran's employability was not 
offered.  Such an opinion is required before the Board can 
decide the issue of a total compensation rating based on 
individual unemployability. Friscia v. Brown, 7 Vet. App. 294 
(1995).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on the merits at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should obtain copies of all 
pertinent VA treatment records, to 
include the records referred to by the 
appellant dated from 1972 through 1993, 
and the most recent VA treatment records 
dated from March 2000.  These records 
should then be associated with the 
appellant's claims folder.  In addition, 
the RO should take whatever steps are 
necessary to obtain any outstanding 
medical records concerning the veteran's 
heart attack and throat surgery as noted 
above.  

2.  A field investigation should also be 
undertaken with particular reference to 
the appellant's social and industrial 
adjustment over the past several years.  
Contact should be made with disinterested 
persons, tradespeople or associates, and 
others who may have knowledge of the 
appellant's social and industrial 
adjustment.  His occupational history 
should be verified, to the extent 
possible, through information obtained as 
to the character of work done by the 
appellant and any periods of employment.  
Information should also be verified as to 
absences from work and the reasons 
therefor, if known, together with 
verification of efforts by the appellant 
to obtain work.  Information should be 
obtained as to whether or not persons 
contacted have observed the appellant to 
manifest signs or symptoms of illness, 
disease, defect, abnormality or 
misconduct.  In connection with these 
observations, a detailed account of the 
facts observed and the dates of 
observation should be recorded.

3.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
be conducted by the appropriate 
specialist to evaluate his service-
connected psychiatric disabilities.  All 
indicated tests should be conducted.  A 
complete medical history must be 
compiled.  The claims file and a complete 
copy of this remand must be made 
available to and reviewed by the 
examiner.  The examiner is also requested 
to assign a Global Assessment of Function 
(GAF) score.  The examiner must offer an 
opinion, with complete rationale, as to 
whether the veteran is rendered 
unemployable due solely to his service-
connected disabilities.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  
In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 & Supp. 2001) are 
fully complied with and satisfied. 

5.  Thereafter, VARO should readjudicate 
this claim.  If the any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


